Citation Nr: 0102696	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-11 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
nodular poorly differentiated lymphocytic lymphoma at the 
left axillary area, currently evaluated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that decreased the 
evaluation for nodular poorly differentiated lymphocytic 
lymphoma at the left axillary area from 100 percent 
(effective in November 1997) to 30 percent under diagnostic 
code 7709-7700, effective from September 1999.  The veteran 
submitted a notice of disagreement in October 1999, and the 
RO issued a statement of the case in June 2000.  The veteran 
submitted a substantive appeal in June 2000, and testified 
before the undersigned Board Member in December 2000.

In the June 2000 substantive appeal, the veteran also 
contended that he is unable to work as a result of his 
service-connected disability, raising the issue of a total 
disability rating based on individual unemployability (TDIU) 
for the first time. As that issue has not been fully 
developed for appellate review, it is referred to the RO for 
such further development as may be necessary.


REMAND

The veteran contends that the service-connected nodular 
poorly differentiated lymphocytic lymphoma is not in 
remission, and that he is entitled to restoration of a 100 
percent rating.

Fulfillment of the VA statutory duty to assist the veteran 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

In addition, the VA's duty to assist includes the conduct of 
a VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, supra. 

Here, the veteran has stated that the nodular poorly 
differentiated lymphocytic lymphoma at the left axillary area 
is worse than that reflected by a 30 percent rating, and that 
he had undergone further outpatient treatment and had been 
evaluated at a VA medical facility in Durham, North Carolina, 
in August 2000.  Reports of the veteran's ongoing treatment 
and evaluations of the nodular poorly differentiated 
lymphocytic lymphoma are relevant to his claim and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Likewise, records in the claims folder indicate that the 
veteran is receiving Social Security benefits due to his 
service-connected disability.  Reports of medical evaluations 
of the veteran that were used by SSA to award disability 
benefits have not been obtained, and they should be.  The 
United States Court of Appeals for Veterans Claims has held 
that when VA is put on notice of the existence of relevant SSA 
records, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992).

Moreover, a review of the claims folder shows that the 
veteran is having increasing problems with left shoulder and 
arm pain, and that he cannot hold a cup all that well and may 
drop it unexpectedly.  Additional symptoms reported by the 
veteran are shortness of breath and fatigue.  The Board finds 
that examinations of the veteran are required to determine 
whether nerves in the brachial plexus area or elsewhere may 
have been damaged by radiation treatments associated with the 
nodular poorly differentiated lymphocytic lymphoma at the 
left axillary area, and to determine the severity of any such 
damage in order to assign a proper rating for residuals of 
the veteran's service-connected disability.  In addition, an 
examination of the veteran is required to measure the 
severity of any shortness of breath associated with the 
veteran's service-connected disability.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the nodular poorly 
differentiated lymphocytic lymphoma at 
the left axillary area since 1998.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including records of treatment at the VA 
medical facility in Durham, North 
Carolina, and those of Dr. Stephen J. 
Tremont. 

2.  The RO should obtain copies from the 
Social Security Administration of the 
medical records used as a basis to award 
disability benefits to the veteran.

3.  The veteran should be scheduled for 
VA examinations to determine the severity 
of his nodular poorly differentiated 
lymphocytic lymphoma.  All indicated 
studies should be performed and all 
clinical findings reported in detail. The 
examiner(s) should give fully reasoned 
opinion(s) as to:

(a)  The nature of the veteran's 
service-connected disability, 
including any recurrence or clinical 
remission, and whether it is at 
least as likely as not that 
radiation treatment for the 
veteran's service-connected 
disability caused or increased the 
damage to nerves in the brachial 
plexus area or elsewhere; 

(b)  the severity of damage, if any, 
to nerves in the brachial plexus 
area or elsewhere; and

(c)  the frequency and severity of 
the veteran's shortness of breath, 
if any, and whether it is at least 
as likely as not that the veteran's 
service-connected disability or its 
treatment caused or increased the 
severity or frequency of the 
veteran's shortness of breath.

The examiner(s) should support the 
opinion(s) by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.  The 
claims folder should be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report(s).

4.  The RO should adjudicate the 
intertwined issues of secondary service 
connection for nerve impairment in the 
brachial plexus area or elsewhere, and 
for shortness of breath.  A supplemental 
statement of the case should be prepared 
as to any issue decided against the 
veteran, and the veteran should be 
informed that review on appeal of a 
denial of secondary service connection 
for nerves in the brachia-plexus area or 
elsewhere, or for shortness of breath, 
may be obtained only through the usual 
appellate procedures including a notice 
of 

disagreement, statement of the case, and 
substantive appeal.

5.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for restoration of 
the prior evaluation, or a higher current 
evaluation, for nodular poorly 
differentiated lymphocytic lymphoma at 
the left axillary area.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


